Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

           DETAILED OFFICE ACTION
             This Office Action is in response to the papers filed on 13 October 2020.

                                       CLAIMS UNDER EXAMINATION
Claims 27-47 are pending. Newly added claim 47 is drawn to a “plurality of erythrocytes encapsulating PAH”. While claims 27-46 are drawn to a method of treating, new claim 47 is a product claim. Newly submitted claim 47 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claimed product can be used in a different method. Erythrocytes encapsulating PAH can be used in in vitro studies, and are not required to be used to treat phenylketonuria. 

Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 47 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claims 27-46 have been examined on their merits.

PRIORITY
Examiner acknowledges Foreign Priority Document EP13305786, filed on 11 June 2013.

WITHDRAWN REJECTIONS
The rejection of claims 27-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn due to claim amendment.

The rejection of claim 32 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn due to claim amendment.  

The previous rejections made under 35 U.S.C. 103 have been withdrawn due to claim amendment.

NEW GROUNDS OF REJECTION
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 recites a method that comprises administering one dose of 100 to 1000 IU of encapsulated PAH. The claim has been amended to recite the method “further comprises administering to said patient an amount of BH4 that is effective to maintain the activity of said encapsulated PAH for at least 2 days post administration”. The claim also recites “the one dose is capable of providing in vivo PAH activity that persists for at least 8 or 10 days post administration”. It is unclear how long PAH activity persists for following administration. It is unclear whether the PAH activity is maintained for at least 2 days or at least 8 or 10 days. The metes and bounds of the claim are unclear. Appropriate correction is required. Claims 28-46 are included in this rejection because they depend on claim 27.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 27-46 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (previously cited; Phenylalanine Hydroxylase Fusion Protein and Methods For Treating Phenylketonuria US2010/0316623 2010) in view of Biagiotti et al. (previously cited; Drug Delivery by Red Blood Cells. Life, 63(8)621-631, 2011) and Godfrin et al. (previously cited; Lysis/Resealing Process And Device For Incorporating An Active Ingredient, In Particular Asparaginase Or Inositol Hexaphosphate, In Erythrocytes, US 2008/0261262 2008) and Oppenheimer et al. (Methods and compositions for the treatment of metabolic disorders. Patent US7566714 2009) as evidenced by the Free Dictionary by Farlex (previously cited; pages 1-4) and the National Institute of Health (previously cited; Phenulketonuria, 2019 pages 1-6).


Turner et al. disclose a method of treating hyperphenylalaninemia, including PKU, using enzyme replacement therapy ([0008]). The art teaches a PAH fusion protein that is able to form active PAH enzyme is administered ([0009]). The protein comprises the catalytic core of PAH using the known sequence of the PAH gene ([0034]). The fusion protein exhibits a potency (hence, enzymatic action) that is the same or similar to its unfused counterpart ([0047]). Turner teaches the protein may be used together with a pharmaceutically acceptable carrier in a pharmaceutical composition in an effective amount for treating or ameliorating hyperphenylalaninnemia or PKU ([0090]). The therapeutic can be administered intravenously ([0093]) and may be in unit dosage form ([0094]). The art teaches a suitable dose for achieving therapeutic benefit may be in a range of about 10 micrograms to about 1000 mg per unit dosage form ([0100]). The PAH can be administered 1 to 3 times per day, about 1 to 2 times per week or 1 to 4 times per month ([0012]). The protein may persist in the circulation to provide sustained biological activity ([0032]). The art teaches the enzymatic action of the protein may be determined by measuring enzyme conversion of phenylalanine to tyrosine ([0047]). The art teaches the PAH therapeutic may be used together with other therapeutic ingredients such as the PAH cofactor BH4 ([0091]). 

Claim 27 is drawn to a method of treating phenylketonuria and/or other diseases involving harmful levels of phenylalanine to a patient in need thereof. 

Claim 27 recites an “effective amount” of a composition comprising erythrocytes encapsulating PAH is administered. The claim also recites “wherein one dose of the administration comprises about 100 to about 1000 IU of encapsulated PAH”. Because the claim does not recite the effective amount is one dose, an effective amount may comprise any number of doses. 

An international unit (IU) is defined as “a measurement of biological activity in which one IU is equal to one mg (milligram) (Free Dictionary by Farlex). Therefore one dose of 100 IU to 1000 IU is 100 mg to 1000 mg. Therefore the dose taught by Turner (about 10 micrograms to about 1000 mg) would have an IU that overlaps with that which is claimed. Examiner also notes Turner teaches a PAH enzyme which exhibits
a specific activity of 878 nmol tyrosine/min mg ([0117]). The art teaches the activity is dose dependent ([0117]).

Turner is silent as to whether PAH can be encapsulated in erythrocytes to treat PKU. 

Turner teaches “In certain embodiments, the purified protein may be combined with BH4 cofactor, so as to prepare a catalytically active PAH fusion protein” ([0089]). The art teaches the therapeutic agents can be used together or formulated with other therapeutic ingredients, such as the PAH cofactor BH4 or synthetic or functional version thereof (e.g., KUVAN, sapropterin hydrochloride) ([0091]).



Oppenheimer describes methods and compositions for treating various types of phenylketonurias using compositions comprising BH4. (Abstract). The art teaches (column 6, lines 35-45):

The treatment methods according to the invention may comprise administering between about 10 mg BH4/kg body weight to about 200 mg BH4/kg body weight. The BH4 may be administered through any route commonly used in practice, e.g., orally, subcutaneously, sublingually, parenterally, per rectum, per and nares. The BH4 may be administered daily or at some other interval, e.g., every alternative day or even weekly. The BH4 is preferably administered in combination with a protein-restricted diet, and optionally concur recently with folates, including folate precursors, folic acids, and folate derivatives

Therefore Oppenheimer suggests treating phenylketonurias by administering 10 mg BH4/kg body weight to about 200 mg BH4/kg body weight. The art teaches “one skilled in the art may adjust this dose up or down depending on the efficacy being achieved by the administration” (column 18, lines 7-9). It is understood that the suitable dose will depend upon the age, health and weight of the recipient, kind of concurrent treatment, if any, frequency of treatment, and the nature of the effect desired (i.e., the amount of decrease in plasma Phe concentration desired) (column 38, lines 30-35).

Biagiotti teaches red blood cells (hence, erythrocytes) can be employed for encapsulation of enzymes for enzyme replacement therapy (see page 626, right column, third paragraph). The art teaches this strategy is used to treat enzyme-deficiencies or detoxification to clear toxic metabolites from the bloodstream (same cited section). In the treatment of metabolic disorders, deﬁcient or missing enzymes could be 

Godfrin et al. disclose a lysis/resealing process for preparing erythrocytes which contain an active ingredient (Abstract). Godfrin teaches the erythrocytes may incorporate a number of active ingredients, selected in particular from medicaments, vaccines enzymes, peptides, antigens and contrast agents which are used in human or animal therapy ([0086]). Therefore Godfrin discloses erythrocytes which can encapsulate enzymes. Examiner notes the instant specification discloses a process which utilizes a hollow fiber dialyzer to encapsulate PAH into erythrocytes by reversible hypotonic dialysis and resealing (PG Pub [0088]). This process produces erythrocytes with little hemolysis of the loaded erythrocytes upon storage overnight at 4° Celsius ([0088]). Godfrin discloses the use of a dialysis cartridge having hollow fibers using hypotonic conditions ([0044] [0048). Because Godfrin teaches erythrocyte encapsulation using the same process, erythrocytes containing enzymes would be expected to have the claimed properties upon storage absent evidence to the contrary. Godfrin teaches erythrocyte 

It would have been obvious to combine the teachings of Turner, Biagiotti and Godfrin by treating PKU with a composition comprising erythrocyte-encapsulated PAH and a pharmaceutically acceptable carrier. It would have been obvious to encapsulate PAH in erythrocytes since Turner teaches a method of treatment comprising enzyme replacement therapy and Biagiotti teaches enzyme replacement therapy can be performed by encapsulation in erythrocytes. Further, Godfrin teaches erythrocytes with the claimed properties can be used to encapsulate enzymes. One would be motivated to encapsulate PAH since Biagiotti teaches encapsulated enzymes are long acting and overcome the challenges of intravenous administration. KSR D teaches it is obvious to apply a known technique to a known method ready for improvement to yield predictable results. One would have had a reasonable expectation of success since Biagiotti teaches this strategy can be used to treat enzyme-deficiencies or detoxification to clear toxic metabolites from the bloodstream and Godfrin teaches enzymes can successfully be encapsulated in erythrocytes. Further, one of ordinary skill would include a carrier or vehicle since Godfrin teaches drug loaded erythrocytes comprise the use of a pharmaceutically acceptable carriers. The skilled artisan would use the carrier taught by Godfrin for erythrocyte survival. One would have expected similar results since each reference is directed to drug delivery to treat a disorder. 


a specific activity of 878 nmol tyrosine/min mg ([0117]). Examiner notes 878 nmol is 0.878 micromol. Turner teaches the activity is dose dependent ([0117]). Even arguendo a different definition based on specific activity is used, it is Examiner’s position the range taught by Turner would overlap with that which is claimed. Further, the MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of PAH present based on the desired therapeutic activity. The MPEP teaches a prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.

Claim 27 recites the method further comprises administering an amount of BH4 effective to maintain the activity of said encapsulated PAH for at least 2 days post administration. While the claim does not recite an effective amount, the instant specification discloses BH4 is administered at a dose of 200 mg/kg. It would have been obvious to treat phenylketonuria with 200 mg/kg of BH4. One would have been motivated to do so since Turner suggests treating with the PAH cofactor BH4 and 
  
Claim 27 recites the one dose is capable of providing in vivo PAH activity that persists for at least 8 or 10 days post administration. Because the claimed method is rendered obvious by the teachings of the prior art, the administered dose would be expected to provide in vivo PAH activity as claimed. Claim 27 recites a sufficient amount of phenylalanine enters the erythrocytes containing the PAH such that the PAH is able to metabolize the phenylalanine to tyrosine, thereby reducing the harmful levels of phenylalanine. This recitation is directed to how the encapsulated PAH functions in vivo following administration. Because the claimed method is rendered obvious, it follows encapsulated PAH would function as claimed.

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Therefore claim 27 is included in this rejection (claim 27).
claim 28).

Turner teaches PKU is often controlled by monitoring the dietary intake of phenylalanine ([0006]). This is interpreted to be a Phe-restricted diet. Therefore claim 29 is included in this rejection (claim 29).

Claim 30 recites said patient has a classic form of PKU or is at risk of developing a classic form of PKU. As evidenced by the National Institute of Health (NIH), a classic form is defined as a severe form. Claim 31 recites the patient has a variant PKU or is at risk of developing a variant PKU. As evidenced by the NIH, variant PKU is a less severe form of the disease. Because Turner teaches PAH enzyme replacement therapy provides active enzyme to patients that are PAH deficient, and patients with classic PKU are enzyme deficient, one would try using the therapeutic to prevent progression to the more severe form of the disease. Therefore claim 30 is included in this rejection (claim 30). Turner teaches with effective enzyme replacement therapy, the PAH enzyme deficiency can be corrected in patient that have PKU. Because Turner teaches PAH enzyme replacement therapy provides active enzyme to patients that are PAH deficient, and patients that have mild PKU are enzyme deficient, one would try using the therapeutic to prevent any treat this form of the disease. Therefore claim 31 is included in this rejection (claim 31).

claim 32).

Godfrin teaches erythrocyte suspensions can be produced in a pharmaceutically acceptable saline solution and one or more ingredients selected from glucose, dextrose, adenine and mannoitol ([0092]). This solution is able to ensure the preservation of the erythrocytes ([0092]). Godfrin teaches the suspension may be diluted before use. The
suspension may also be processed so as to be ready for use. The final haematocrit level of the product which is ready for use is preferably from 40 to 70% ([0092]).

Turner et al. does not teach an erythrocyte suspension with the volume and haematocrit level recited in claim 33.

It would have been obvious to combine the teachings of the prior art by preparing a suspension of PAH loaded erythrocytes with the claimed hematocrit level since Godfrin teaches loaded erythrocytes are prepared as a suspension and prepared at a hematocrit of 40-70%. 70% reads on the claimed range. One would have been motivated to use this level since Godfrin teaches it is routine in the art. One would have expected success since Godfrin teaches this level can be used to prepare drug loaded erythrocytes. Further, the volume of suspension would be determined based on the desired amount of erythrocytes to be delivered to a patient. Therefore claim 33 is included in this rejection (claim 33). 



Oppenheimer teaches BH4 can be administered by injection (column 8 line 65).

It would have been obvious to administer BH4 by injection. One would have been motivated to do so since Oppenheimer teaches BH4 can be administered by intramuscular, subcutaneous or intravenous injection. One would have had a reasonable expectation of success since Oppenheimer teaches BH4 can successfully be administered intravenously. One would have expected similar results since Turner and Oppenheimer both disclose BH4 can be used to treat the same disorder.
Therefore claim 34 is included in this rejection (claim 34). 

Turner et al. does not teach the carrier comprising the ingredients recited in claim 35.

It would have been obvious to combine the teachings of the prior art by preparing a suspension of PAH loaded erythrocytes in a solution of NaCl and glucose, dextrose, adenine or mannitol since Godfrin teaches suspensions comprising erythrocytes containing enzymes are prepared in a carrier containing these ingredients. One would have been motivated to do so since the art teaches it maintains their survival and drug content. One would have expected success since Godfrin teaches this media can be used to prepare drug loaded erythrocytes. Therefore claim 35 is included in this rejection (claim 35). 

claim 36).

Claims 37-41 recites the one dose is capable of providing in vivo PAH activity that persists for at least 2, 4, 6, 8 or 10 days post administration. Because the claimed method is rendered obvious by the teachings of the prior art, the administered dose would be expected to provide in vivo PAH activity as claimed. Therefore claims 37-41 are included in this rejection (claims 37-41). Claims 42-46 are rejected on the same grounds recited in the rejection of claim 33 above (claims 42-46).

APPLICANT’S ARGUMENTS
The arguments made by Applicant in the response filed on 13 October 2020 are acknowledged. Applicant has amended the claims to recite a dose that comprises “100 to 1000 IU encapsulated PAH”. Applicant alleges [0086] provides support for this amendment, and asserts that in the enzyme field units means the amount of enzyme required to catalyze the conversion of one micromole of substrate per minute. 

The Applicant states the arguments previously presented are restated.

The Applicant argues none of the prior art taught or suggested co-administration of BH4 would provide the surprisingly long lasting enzymatic activity (at least 8 to 10 days) provided by the PAH-encapsulated erythrocytes. The arguments state Biagiotti in vivo for only about 2 hours, PAH requires BH4, and some substances do not cross erythrocyte membranes. Based on these alleged teaches, the Applicant argues one would not have been motivated to encapsulate PAH inside of erythrocytes. The Applicant argues Godfrin did not teach whether enough circulating BH4 would enter the erythrocytes to maintain PAH activity for at least 8 to 10 days. 

The Applicant argues the references do not teach phenylalanine enters cells. It is argued that the skilled person could not have reasonably known whether the reaction products (e.g. Tyr + hydroxylated BH4) would be unacceptably damaging to the erythrocyte. The arguments state the skilled person reading the Godfrin, Turner, and Biagiotti could not have reasonably expected the in vivo Phe reductions detailed in the present specification. The Applicant argues the skilled person could not have reasonably expected PAH-erythrocyte bioreactors to persist as long in vivo prior to the present disclosure. It was not reasonably expected that a sufficient amount of Phe and BH4 would enter the PAH-encapsulated erythrocytes to allow the PAH to 1) remain active; and 2) reduce Phe levels for up to 10 days post administration.

EXAMINER’S RESPONSE
The arguments directed to enzyme units are not persuasive. Applicant points to [0086] of the Instant Specification to support the definition of IU that is argued. Examiner notes 

An international unit (IU) is defined as “a measurement of biological activity in which one IU is equal to one mg (milligram) (Free Dictionary by Farlex). Therefore one dose of 100 IU to 1000 IU is 100 mg to 1000 mg. Therefore the dose taught by Turner (about 10 micrograms to about 1000 mg) would have an IU that overlaps with that which is claimed.  While the Applicant acknowledges the definition provided by the Farlex Dictionary, it is argued a different definition should be used. The Applicant argues the specific activity of the Instant Application should be used, and points to purified recombinant C.violaceum PAH from E. coli which has a specific activity of about 0.3 U/mg. The Applicant point to other definitions found in US Patents, which state an IU is the amount of enzyme needed to produce 1 micromol of a given substance. Even arguendo Applicant means something other than the Farlex definition, Examiner notes Turner teaches the disclosed PAH enzyme exhibits a specific activity of 878 nmol tyrosine/min mg ([0117]). The art teaches the enzyme activity is “dose dependent” ([0117]). Examiner notes 878 nmol is 0.878 micromol. It is Examiner’s position the range taught by Turner would overlap with that which is claimed. Further, the MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In the instant case, one would optimize the amount of PAH present based on the desired therapeutic activity.

As set forth above, Applicant states the arguments made previously are reiterated. Examiner reiterates the response made in the previous Office Action.

The Applicant argues a dose of 3 mg taught by Turner was only able to reduce in vivo blood phenylalanine levels for somewhere between 2 and 3 hours post administration. Examiner points out the rejection of record is based on the combined teachings of the prior art, which render obvious administration of an erythrocyte encapsulated PAH. Further, claim 27 is directed to a range of about 100 to about 1000 IU of encapsulated PAH. As set forth in the rejection above, the dose taught by Turner is interpreted to overlap with the claimed range. The dose pointed to by Applicant does not fall within the range which overlaps. 

Applicant states Turner and Biagiotti are silent regarding RBC encapsulation of enzymes, whether BH4 is present and/or can even enter RBCs and as to in vivo PAH activity out to at least 8 or 10 days. Examiner notes claim 27 does not require BH4 enter cells. The claim recites an amount of BH4 that is effective to maintain the activity of encapsulated PAH for at least 2 days post administration is administered. Claim 27 recites phenylalanine enters cells such that it is metabolized by PAH to tyrosine. Examiner notes this recitation is directed to how the encapsulated PAH functions following administration. Because the claimed method of administering an encapsulated PAH and BH4 is rendered obvious, it would be expected to function as claimed following administration to a subject. Examiner notes the Biagiotti reference is relied 
Biagiotti teaches enzyme replacement therapy can be performed by encapsulation in erythrocytes. Further, Godfrin teaches erythrocytes with the claimed properties can be used to encapsulate enzymes. Therefore one would reasonably expect PAH (an enzyme) would not be unacceptably toxic to RBCs and would still have enzymatic activity. Because the prior art teaches enzymes can be successfully be encapsulated, one would expect PAH (which reduces phenylalanine to tyrosine) to still have enzymatic activity.

Therefore Applicant’s invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653